Citation Nr: 1133193	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  92-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to January 1973, and from November to December 1973.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 1990 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that new and material evidence had not been received to reopen previously denied claims of service connection for an acquired psychiatric disability, including PTSD.

In July 1994, February 1998, and February 2005, the Board remanded the matter to the RO for additional evidentiary development and due process considerations.  In an August 2005 decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for a psychiatric disorder, including PTSD.  The Board remanded the underlying claims to the RO for additional evidentiary development.

In December 2006, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge. In a May 2007 decision, the Board denied service connection for PTSD. The remaining issue, entitlement to service connection for an acquired psychiatric disorder other than PTSD, was remanded to the RO for additional evidentiary development.  After that development was completed, the case was returned to the Board, and the claim was denied on the merits in a September 2008 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2010 memorandum decision, the Court set aside the Board's September 2008 decision and remanded the matter for more adequate statements of reasons and bases.



FINDING OF FACT

The most probative evidence indicates that a psychiatric disability was not present during the Veteran's active service or manifest to a compensable degree within the first post-service year, nor is the Veteran's current psychiatric disability causally related to his active service or any incident therein.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active service, nor may such disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

1.  Duty to Notify

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2010).  As part of that notice, VA must inform the claimant of the information and evidence he is expected to provide, as well as the information and evidence VA will seek to obtain on his behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2010), as amended at 73 Fed. Reg. 23353-56 (Apr. 30, 2008).

In this case, in May 2002, March 2006, and June 2007 letters, the RO notified the Veteran of the information and evidence needed to substantiate and complete a claim of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  These letters also included an advisement as to how a rating and effective date would be assigned if service connection was established, as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that the VCAA letters discussed above were issued after the initial rating decision on the Veteran's claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The record shows, however, that following the issuance of these VCAA letters, the RO reconsidered the Veteran's claim in several subsequent Supplemental Statements of the Case, most recently in February 2008.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a timing error may be cured by providing a content-compliant notice, followed by a readjudication); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

For the reasons discussed above, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.  Neither the Veteran nor his representative has argued otherwise.

2.  Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

In this case, the Veteran's service medical and personnel records are on file, as are post-service VA and private clinical records specifically identified by the Veteran. The RO has also obtained records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  There is no indication of outstanding, available records relevant to the claim evident in a review of the record. 

The Veteran has also been afforded several VA psychiatric examinations in connection with his claim.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's claimed disability.  The Veteran's representative has asserted that the most recent examination, dated in October 2007, is inadequate, and requested a new examination.  However, the Board notes that, in its March 2010 decision, the Court discussed this examination and specifically concluded that no inadequacies were present.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Evidence

Pre-service medical records show that in August 1968, the Veteran underwent physical examination in connection with an application for employment with the Job Corps.  At that time, psychiatric examination was normal.  On a report of medical history, the Veteran denied depression or excessive worry, loss of memory, frequent trouble sleeping, and nervous trouble of any sort.

Medical records corresponding to the Veteran's tenure in the Job Corps show that in February 1969, he sought treatment for a headache and stomach ache.  The examiner indicated that the Veteran was likely in a depressive phase and, with encouragement, was quite capable, if perhaps a little lazy.  No psychiatric disability was diagnosed.

At a December 1969 physical examination performed in connection with the Job Corps, psychiatric examination was again normal.  On a report of medical history, the Veteran denied a history of depression or excessive worry, loss of memory, frequent trouble sleeping, and nervous trouble of any sort.

The Veteran's service medical records show that at his December 1970 military enlistment medical examination, psychiatric evaluation was normal.  On a report of medical history, the Veteran again denied having had depression or excessive worry, loss of memory, frequent trouble sleeping, and nervous trouble of any sort.

In-service medical records show that in April 1971, the Veteran sought treatment for frontal headaches, which he indicated had been present for his entire life.  The impression was tension headaches.  Subsequent service medical records show that the Veteran was seen on multiple occasions in connection with continued complaints of headaches. 

In July 1971, he reported a six year history of severe headaches associated with dizziness and nausea.  The diagnosis was recurrent tension headaches.  A psychiatric disability was not identified.

At his September 1972 military separation medical examination, the Veteran reported a history of frequent or severe headaches.  He also checked "yes" when asked whether he had or had ever had "nervous trouble of any sort."  The Veteran denied frequent trouble sleeping and depression or excessive worry.  Neurologic and psychiatric evaluation, however, was normal.

Service medical records pertaining to the Veteran's brief second period of active service show that at his November 1973 military enlistment medical examination, the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  Neurologic and psychiatric evaluation was again normal.

Shortly thereafter, the Veteran began seeking treatment for multiple complaints, including insomnia, headaches, and nerves.  It was noted that the Veteran had been seen in the mental health clinic in connection with his chronic complaints.  Later that month, the Veteran was hospitalized with a large left varicocele.  It was noted that his varicocele condition precluded satisfactory performance of his duties and he was medically discharged in December 1973.  A psychiatric disability was not diagnosed.

Post-service medical records show that in April 1974, the Veteran underwent VA psychiatric examination in connection with his application for VA compensation benefits.  The examiner described the Veteran as very immature and emotionally unstable.  He was intellectually in the dull range.  After examining the Veteran, the examiner indicated that he could find no evidence of acquired neurotic or psychotic elements.  The diagnosis was immaturity reaction manifested by irresponsible acts, poor judgment, denial, and blaming others for his problems.

In April, May and June 1976 letters, D.C., M.D., indicated that the Veteran had anxiety reaction and tension headaches.  He noted that the Veteran had been treated for tension headaches during service and had continued to experience headaches after service, as well as nervousness and insomnia.  Dr. C. indicated that he had no clinical records to provide.

At a VA psychiatric examination in August 1976, the Veteran reported that he could not work due to headaches and nervousness.  Psychological testing was performed, including a diagnostic interview, the Wechsler Adult Intelligence Scale, and Rorschach.  The test results showed that the Veteran was severely handicapped intellectually.  The examining psychiatrist reviewed the Veteran's claims folder and noted that although the Veteran had a history of treatment for headaches, there were no clinical records showing treatment for a psychiatric disorder.  After examining the Veteran, the examiner concluded that the Veteran had a personality-type disturbance, rather than an acquired psychiatric condition.  He noted that associative processes were normal and that there were no delusional or hallucinatory elements.  Mood was normal.  Sensorium was intact.  The Veteran was not psychotic.  The diagnosis was immaturity reaction.  

Records received from the SSA show that the Veteran was thereafter awarded disability benefits.  Medical records received from SSA include a May 1977 psychological evaluation noting that the Veteran was being examined in connection with his application for disability benefits due to "tension headaches and nerves."  He reported that he had been in the Army from 1970 to 1973 and had seen combat.  He indicated that his headaches began during service.  He indicated that he had thereafter been seen at a VA hospital and was given tablets for nerves.  On testing, the examining psychologist indicated that the Veteran was in the mild mental retardation category and further showed mental confusion, indicative of a psychotic thought process.  He concluded that the Veteran was suffering from considerable psychopathology, although a specific disorder was not diagnosed.

In June 1979 statements, former service members indicated that they had served with the Veteran and recalled that the Veteran's nerves always seemed to be on edge.

In an October 1979 letter, a private physician indicated that he had examined the Veteran in October 1979 and found him to be quite depressed, with chronic tension headaches and free floating anxiety.

Private medical records show that in January 1980, the Veteran was referred for hospitalization due to increasing decompensation.  It was noted that he had a history of schizophrenia, dating back to "severe dysfunction during the military."  The diagnosis was schizophrenia, acute decompensation.

In January 1981, the Veteran was again hospitalized for psychiatric treatment.  It was again noted that he had a history dating back to the military of decompensated schizophrenia.  The diagnosis was schizophrenia, acute decompensation, and acute psychotic episode.

In March 1981, the Veteran was readmitted for psychiatric treatment at the private facility.  The examiner noted that the Veteran had auditory hallucinations and paranoid delusions since 1970.  The examiner indicated that this history was confirmed by the Veteran's family.  He further noted that the Veteran had served in the military from 1971 to 1972 and that the Veteran had reported hallucinations during service.  The diagnosis was schizophrenia, paranoid type, with paranoid delusions and auditory hallucinations.  Subsequent private clinical records dated to June 1982 show continued treatment for schizophrenia.  

In a June 1982 letter, M.S.M. indicated that he had known the Veteran since service.  He indicated that while the Veteran was stationed at Fort Benning, he had a nervous condition for which he was treated at the Army hospital.  

VA clinical records show that in February 1983, the Veteran was hospitalized for psychiatric evaluation.  It was noted that the Veteran had had numerous prior psychiatric hospitalizations, all at private facilities.  On admission, the Veteran reported a history of auditory and visual hallucinations, flashbacks of Vietnam, depression and suicidal tendencies.  After evaluating the Veteran, the diagnosis was schizophrenia, chronic paranoid type, with depression.

The Veteran underwent VA psychiatric examination in July 1983.  After examining the Veteran and reviewing the claims folder, the examiner concluded that a diagnosis of schizophrenia was appropriate.

In a November 1983 letter, a private social worker indicated that the Veteran had been a patient in the Community Mental Health Center since 1981.  He noted that the Veteran had schizophrenia and that his prognosis was guarded.

In May 1985, the Veteran submitted statements from numerous relatives and acquaintances who recalled that prior to his military service, he had been in good mental health.  Upon his return from service, however, he was extremely nervous to the point he could not hold a job.

Private clinical records from the Community Mental Health Service dated from December 1984 to December 1986 show that the Veteran continued to receive treatment for chronic undifferentiated schizophrenia.  In December 1984, the Veteran reported that his nervous condition had been incurred during military service.  In December 1986, he reported that his life had been "a living hell" since being out of the Army.


The Veteran was again hospitalized at a VA facility in April 1988.  He reported that his psychiatric problems had begun during service.  The diagnoses included schizophrenia.  Subsequent periods of VA treatment and hospitalization for the period from December 1988 to January 1993 show continued treatment for schizophrenia, as well diagnoses of an antisocial and explosive personality disorder and depressive neurosis.  In June 1990, the Veteran reported that he had been having problems with depression since 1977.  

At a March 1988 appointment in the psychiatric clinic, the Veteran reported that he had been hearing voices since active service in 1972.  The Veteran's spouse reported that ever since the Veteran's return from Vietnam, he was nervous, kept to himself, and talked about the Vietnamese all of the time.  She indicated that he was in good health prior to service.  The examiner indicated that "it surely sounds as though schizophrenia began in service, if wife's history is reliable and I believe it is."

In September 1991, the Veteran again submitted statements from numerous relatives and acquaintances who recalled that prior to his military service, he was in good mental health.  Upon his return from service, however, he was extremely nervous to the point he could not hold a job.  They indicated that his post-service symptoms included depression, anger, violence, drug use, nightmares, and an abnormal personality.

In December 1994, the Veteran underwent VA psychiatric examination at which he reported trouble sleeping, crying spells, and flashbacks of Vietnam.  The diagnoses were PTSD with depression and inactive polysubstance dependence.

Records received from the SSA show that the Veteran continued to receive disability benefits for mild mental retardation and schizophrenia.  Medical records received from SSA show that in a February 1987 psychiatric evaluation report, it was noted that the Veteran was unable to provide a cogent history.  His spouse reported that the Veteran had dropped out of school in the 11th grade but had completed the Job Corps training.  He was thereafter in the service for three years, during which he was treated for psychiatric problems.  The examiner noted, however, that the Veteran's records did not indicate psychiatric treatment during service.  On examination, the Veteran was delusional, paranoid, aggressive, and homicidal.  He also reported hallucinatory experiences regularly as well as flashbacks of Vietnam.  The diagnoses were schizophrenia, rule out PTSD with severe psychosis, and mentally retarded, mild.

In November 1999, the Veteran underwent VA psychiatric examination.  It was noted that the Veteran had a history of schizophrenia and had not held a job since his separation from service.  He had been in receipt of disability payments from the Social Security Administration for the past 20 years for schizophrenia.  The Veteran reported suicidal ideation since 1973.  After examining the Veteran, the examiner diagnosed schizophrenia, paranoid type, with some PTSD features.

In October 2005, the Veteran underwent VA medical examination at which he reported that he had almost been medically discharged from service in 1972 due to nerve problems.  The examiner indicated that in reviewing the claims folder, however, he could find no documentation of this.  The Veteran further indicated that the very first time he experienced auditory hallucinations was while he was stationed at Fort Benning, awaiting deployment to Vietnam.  He indicated that he did not tell anyone of these hallucinations, however.  Since his separation from service, the Veteran indicated that he had had multiple psychiatric hospitalizations since 1973.  After examining the Veteran, the examiner diagnosed chronic paranoid schizophrenia and PTSD.  The examiner indicated that "this patient developed schizophrenia as far as can be determined while in the military.  He did not divulge this to anyone and was deployed.  Apparently, he developed post- traumatic stress disorder by the time he returned from Vietnam."

In a February 2006 addendum, the October 2005 examiner indicated that he had re-reviewed the Veteran's claims folder and had noted that the Veteran's schizophrenia had been diagnosed about 20 years ago.  The examiner noted that during the October 2005 examination, the Veteran had recalled that he had had early psychiatric symptoms which he did not report to anyone.  Further, the examiner noted that while in service, the Veteran had been assessed and found to have a personality disorder.  The examiner indicated that while it was possible that prodromal symptoms of schizophrenia could be fairly vague, it was also true that the Veteran did not evidence an impairment of 10 percent during the year or months after his service.  Therefore, under the current definition, the Veteran could not be found to have service-connected schizophrenia.

Additional VA clinical records dated to March 2006 show that the Veteran continued to receive treatment for schizophrenia and depression, as well as PTSD.  In clinical settings, the Veteran reported psychiatric symptoms such as hallucinations since service.

In October 2007, the Veteran again underwent VA psychiatric examination.  After examining the Veteran and reviewing his claims folder, the examiner diagnosed schizophrenia, chronic paranoid type, and panic disorder with agoraphobia.  The examiner noted that although the Veteran appeared to be exaggerating his memory problems, the accumulated medical evidence did show that he had a history of psychiatric problems and had been treated for schizophrenia over the years.  With respect to the date of onset of his schizophrenia, the examiner indicated that "[u]pon careful review of his old records from the military, health records as well as subsequent examinations at the VA hospitals, it appears that during his military service his only complaint was headaches which were attributed to tension headaches."  The examiner further noted that in 1976, the Veteran had been examined by a psychologist and a neuropsychiatrist and at that time, there was no evidence of psychosis.  Therefore, the examiner indicated that it was his opinion that the Veteran's "schizophrenia and other psychotic symptoms started later than 1976."

C.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

D.  Analysis

The Veteran seeks service connection for a psychiatric disability, which he argues was incurred during service as evidenced by service medical records showing complaints of nervousness.  The Veteran further claims that he has had psychiatric symptomatology on a continuous basis since service.

As discussed in detail above, service medical records do confirm that the Veteran was seen in the mental health clinic in connection with various chronic complaints, including insomnia, headaches, and nerves.  However, a psychiatric disability was not diagnosed at that time or, indeed, at any point during either period of the Veteran's active service.

Likewise, the record on appeal contains no probative evidence of a diagnosis a psychosis, including schizophrenia, within one year of the Veteran's separation from active service or for several years thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For example, as delineated above, in April 1974, the Veteran underwent VA psychiatric examination.  The examiner indicated that he could find no evidence of acquired neurotic or psychotic elements.  The diagnosis was immaturity reaction.

Similarly, at a VA psychiatric examination in August 1976, the examining psychiatrist concluded that the Veteran had a personality-type disturbance, rather than an acquired psychiatric condition.  He noted that associative processes were normal and that there were no delusional or hallucinatory elements.  The examiner specifically determined that the Veteran was not psychotic.  The diagnosis was again immaturity reaction.

In fact, as discussed in detail above, the first notation of a diagnosis of a psychosis in the clinical evidence of record is not until January 1980, more than six years after his separation from active service, when the Veteran was hospitalized at a private hospital and was diagnosed as having schizophrenia.

The Board has considered the statements of lay witnesses submitted in this case, including those of the Veteran, his spouse, and other family members and acquaintances.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran or other lay witnesses are competent to render diagnoses of in-service or post-service psychiatric disorders.  While they are certainly competent to report observable symptoms, they have not been shown to be competent to identify specific disorders based solely on observation.  Further, while these witnesses, including the Veteran and his spouse, have asserted that his psychiatric disorders are attributable to service, they have not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the lay witnesses offered in support of the Veteran's claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the lay statements of the Veteran and others are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the lay witnesses in this case are competent to provide evidence of their own observations, the Board notes that the Veteran did not report psychotic symptoms during service, and that post-service treatment records and examination reports dated 1974 and 1976, respectively, do not document findings of hallucinations, delusions, or other psychotic symptoms.  These facts weigh heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds the assertions of the Veteran and other lay witnesses to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Moreover, the overall weight of the evidence is against a finding that the Veteran's current condition is otherwise related to service.

The March 1988 physician indicated that "it surely sounds as though schizophrenia began in service, if wife's history is reliable and I believe it is."  However, as noted above, the Board has concluded that the history provided by the Veteran's spouse is less credible then the contemporaneous records showing an absence of the described symptoms.  The Court has held that a medical opinion can be no better than the facts alleged by a veteran; an opinion based on an inaccurate or incomplete factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  Therefore, the March 1988 opinion is afforded little probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (the credibility and weight to be attached to medical opinions is within the province of the Board).

While the October 2005 VA examiner in this case concluded that "this patient developed schizophrenia as far as can be determined while in the military,"  he subsequently altered his conclusion after additional review of the relevant records.  In February 2006, he noted that the Veteran had been assessed during service and found to have a personality disorder, not schizophrenia.  He also noted that the Veteran had not been diagnosed as having schizophrenia until 20 years ago.  While it was possible that prodromal symptoms of schizophrenia could be fairly vague, it was also true that the Veteran did not evidence an impairment of 10 percent during the year or months after his service.

Finally, the Board has considered the October 2007 VA psychiatric examination report in which the examiner concluded that the Veteran's current schizophrenia had had its onset in 1976, approximately three years after his separation from service. The opinion was rendered by an individual who has the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions, gave a considered rationale for his conclusions, and based his opinion on a review of the Veteran's claims folder, with specific citations to the pertinent medical evidence of record, including the service medical records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the Board affords significant probative value to this opinion in determining the etiology of the Veteran's psychiatric disorder.

In summary, the Board finds that the most probative evidence shows that the Veteran's psychiatric disability was not present during his active service or for at least several years thereafter, and the most probative evidence of record shows that the Veteran's current psychiatric disability is not causally related to his active service or any incident therein.

For the reasons discussed above, the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability, other than PTSD, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


